 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LANCE WILLIAMS,                                   No. 2:18-CV-0740-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    D. JUST, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s complaint (Doc. 1). Also before the

19   court are plaintiff’s motions for an order directing service of process by the United States Marshal

20   (Docs. 8 and 11).

21                  The court is required to screen complaints brought by prisoners seeking relief

22   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

23   § 1915A(a).

24                  Plaintiff claims defendant Just violated his rights under the Eighth Amendment by

25   using excessive force. Plaintiff also claims defendant Villescaz was deliberately indifferent to

26   injuries he sustained as a result. The complaint appears to state a cognizable claim for relief

27   pursuant to 42 U.S.C. § 1983 and 28 U.S.C. § 1915A(b). If the allegations are proven, plaintiff

28   has a reasonable opportunity to prevail on the merits of this action. The court, therefore, finds
                                                        1
 1   that service is appropriate.

 2                  The court cannot, however, direct service by the United States Marshal because

 3   plaintiff has not sought nor been granted in forma pauperis status, which would permit service of

 4   process by the United States Marshal without payments of the costs therefor.1 For this reason,

 5   plaintiff’s motions requesting service by the United States Marshal will be denied and plaintiff

 6   will be required to effect service of process. Plaintiff is cautioned that failure to effect service of

 7   process within the time provided may result in dismissal of the entire action. See Local Rule 110.

 8                  Accordingly, IT IS HEREBY ORDERED that:

 9                  1.      The court authorizes service on the following defendant(s):

10                                  D. JUST, and
11                                  T. VILLESCAZ
12                  2.      The Clerk of the Court shall send plaintiff one summons and a copy of the

13   complaint;

14                  3.      Plaintiff’s motion for service of process by the United States Marshal

15   (Docs. 8 and 11) are denied; and

16                  4.      Within 90 days of the date of service of this order, plaintiff shall effect

17   service of process and file with the court executed proofs of service on both defendants.

18

19

20   Dated: November 2, 2018
                                                           ____________________________________
21                                                         DENNIS M. COTA
22                                                         UNITED STATES MAGISTRATE JUDGE

23

24

25

26
27
            1
                      Rather than seeking leave to proceed in forma pauperis, plaintiff paid the filing
28   fees in full on July 2, 2018.
                                                        2
